DETAILED ACTION
This 2nd Non-Final Office Action is in response to the above identified patent application filed May 16, 2022.  Claims 1 – 23 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
A Terminal Disclaimer has NOT been filed and is NOT of record in response to the Double Patent rejection raised in the Office Action mailed on November 16, 2021.
Therefore, the Double Patenting rejection still stands and is still valid.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 23 of copending Application No. 16/873,923 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The instant patent application No. 16/795,651 and the copending patent application No. 16/873,923 BOTH set forth: “A support strap comprising:  
5a) a band having a buckle end and a lead end; 
b) a windlass strap secured to said band at a first position and a second position along a length of the band; and 
c) a windlass handle providing a windlass bar, said windlass handle being secured to said windlass strap at said windlass bar, such that rotation of said windlass 10handle rotates said windlass bar and winds said windlass strap;  
wherein rotation of said windlass handle rotates said windlass bar so as to twist a portion of said windlass strap which shortens an effective length of said windlass strap;
further comprising a cover strap selectively covering said windlass handle and said windlass strap; 
 	wherein said cover strap and said windlass strap are a 20unitary piece of material;
	wherein said windlass handle has a flat body capable of lying flush with said band;	  
25further comprising at least one storage flap foldable over said windlass handle when said windlass handle is flush with said band, said cover strap and said at least one storage flap securable to each other to cover said windlass handle and said windlass strap;  
	30wherein the cover strap and storage flap are securable to one another with a hook and loop fastener; 
further comprising at least one windlass handle retainer having a slot for receiving and retaining a portion of said flat body of said windlass handle, said cover strap and said at least one storage flap securable to one another to cover said windlass handle, said windlass strap and said at least one 5windlass handle retainer;  
wherein said at least one windlass handle retainer is formed of a flat body capable of lying flush with said band;
  	10further comprising at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar;  
15wherein said at least one windlass handle retainer includes a second slot for receiving and retaining a portion of said windlass handle to prevent counter-rotation thereof under a force generated by said windlass strap when wound by said windlass bar, said slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in a first 20direction, and said second slot, when employed to retain a portion of said windlass handle, preventing counter-rotation of said windlass handle in an opposite direction from said first direction; 
 
wherein the first slot is open in a first direction and 25the second slot is open in a second direction, and wherein the first direction is opposite of the second direction;  
wherein said at least one windlass handle retainer includes a first windlass handle retainer and a second windlass handle retainer, said 30windlass bar of said windlass handle being positioned between said first windlass handle retainer and said second windlass handle retainer; 
further comprising a buckle located at the buckle end of the band;   
5	wherein the buckle is selected from the group consisting of screw closure type, clamp closure type, stitch closure type, tongue buckle type, double side type, reversible type, double ring type, auto-grip buckle type, military buckle type, clip buckle type, wrestling buckle type, auto-lock buckle type, pin buckle type, flip closure buckle type, self-defense buckle type, automatic locking 10splice buckle type, military utility buckle type, automatic utility buckle type, webbing buckle type, clip-on buckle type, clip-latch buckle type, rigger's belt type, and designer military buckle type;
wherein the buckle is a webbing type buckle; 
wherein said band has an exterior side and an interior side and wherein said windlass strap and said windlass handle are located on the exterior side of said band;   
20further comprising a comfort pad located on the interior side of the band at a position opposite said windlass handle; 
further comprising a lanyard connection loop;
further comprising a stabilizer component attached to the support strap;  

wherein the stabilizer component includes a payload chamber accessible through flaps located at both ends of the stabilizer component;
  	further comprising at least one windlass handle retainer having a slot for receiving and retaining a portion of said windlass handle and a second slot for receiving and retaining a portion of said windlass handle; and
  	a method of using the support strap of claim 22 as a tourniquet comprising the steps of: 
a) forming a loop with the band placed around an extremity adjacent an injury to 5said extremity; 
b) feeding the lead end of band through the buckle; 
c) cinching the band; 
d) rotating the windlass handle which rotates the windlass bar and winds the windlass strap; and 
10e) retaining a portion of the windlass handle within either the slot or second slot of the at least one windlass handle retainer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the phrase "webbing type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "webbing type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 11, 12, 13, 14, 17, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0257767 A1) to Henderson in view of (U.S. Patent Publication Number 2011 / 0270299 A1) to Rose.
Regarding claim 1, Henderson discloses the support strap (2) comprising:  
5a) the band (5) having the buckle end (11) and the lead end (14); 
b) the windlass strap (6) secured to the band (5) at the first position and the second position along a length of the band (5); and 
c) the windlass handle (7) being secured to the windlass strap (6) such that rotation of the windlass 10handle (7) rotates and winds the windlass strap (6) (See Figures 1 & 3).  
However, Henderson lacks and does not explicitly disclose the windlass bar.
Rose et al., teaches the windlass handle (110, 111, 112, 113 & 114) providing the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3), such that rotation of the windlass handle (110, 111, 112, 113 & 114) rotates the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3) and winds the windlass strap (140) (See Figures 1, 3 & 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the windlass bar as taught Rose with the support strap of Henderson in order to provide the appropriate amount of pressure and minimize any damage to the user or the garment (See Paragraphs 0098 & 0101). 
Furthermore, the combination is also obvious because it only involves a simple substitution of one known tourniquet bar for another to yield predictable results.

Regarding claim 2, Henderson as modified by Rose et al., discloses wherein rotation of the windlass handle (110, 111, 112, 113 & 114) rotates the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3) so as to twist a portion of the windlass strap (110, 111, 112, 113 & 114) which shortens an effective length of the windlass strap (110, 111, 112, 113 & 114) (See Figure 4C).

Regarding claim 10, Henderson as modified by Rose et al., discloses further comprising at least one windlass handle retainer (120) having the slot (122 & 124) for receiving and retaining a portion of the windlass handle (110) to prevent counter-rotation thereof under a force generated by the windlass strap (140) when wound by the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3).

Regarding claim 11, Henderson as modified by Rose et al., discloses wherein at least one windlass handle retainer (120) includes the second slot (121 or 123) for receiving and retaining a portion of the windlass handle (110) to prevent counter-rotation thereof under a force generated by the windlass strap (140) when wound by the windlass bar (i.e. bar b/w (116 & 116’) & (116’ & 118) in Figure 3), the slot (122 or 124) when employed to retain a portion of the windlass handle (110 & 111) in the first direction (See Figures 4D & 4E), and the second slot (121 or 123) when employed to retain a portion of the windlass handle (110), preventing counter-rotation of the windlass handle (110) in the opposite direction from the first direction (See Figure 1).

Regarding claim 12, Henderson as modified by Rose et al., discloses the first slot (122 or 124) is open in the first direction and the second slot (121 or 123) is open in the second direction, and wherein the first direction is opposite of the second direction (See Figure 2A).

Regarding claim 13, Henderson discloses the support strap (2) comprising:  
5a) the band (5) having the buckle end (11) and the lead end (14); 
b) the windlass strap (6) secured to the band (5) at the first position and the second position along a length of the band (5); and 
c) the windlass handle (7) being secured to the windlass strap (6), such that rotation of the windlass 10handle (7) rotates and winds the windlass strap (6) (See Figures 1 & 3).  
However, Henderson lacks and does not explicitly disclose the windlass bar; the first windlass handle retainer and the second windlass handle retainer, the windlass bar of the windlass handle being positioned between the first windlass handle retainer and the second windlass handle retainer.
Rose et al., teaches the windlass handle (110, 111, 112, 113 & 114) providing the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3), such that rotation of the windlass handle (110, 111, 112, 113 & 114) rotates the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3) and winds the windlass strap (140) (See Figures 1, 3 & 4C); and the first windlass handle retainer (i.e. Left Portion of (120) in Figure 2A) and the second windlass handle retainer (i.e. Right Portion of (120) in Figure 2A), the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3) of the windlass handle (110) being positioned between the first and second windlass handle retainer (i.e. Left & Right Portions of (120) in Figure 2A).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the windlass bar; and the first windlass handle retainer and the second windlass handle retainer, the windlass bar of the windlass handle being positioned between the first windlass handle retainer and the second windlass handle retainer as taught Rose with the support strap of Henderson in order to provide the appropriate amount of pressure and minimize any damage to the user or the garment (See Paragraphs 0098 & 0101).    
Furthermore, the combination is also obvious because it only involves a simple substitution of one known tourniquet bar for another to yield predictable results.

Regarding claim 14, Henderson discloses the buckle (11) located at the buckle end of the band (5) (See Figure 4).

Regarding claim 17, Henderson discloses the band (5) has the exterior side and an interior side and wherein the windlass strap (6) and the windlass handle (7) are located on the exterior side of the band (5) (See Figures 3 & 4).

Regarding claim 22, Henderson as modified by Rose et al., discloses at least one windlass handle retainer (120) having the slot (122 or 124) for receiving and retaining a portion of the windlass handle (110) and the second slot (121 or 123) for receiving and retaining a portion of the windlass handle (110).

Regarding claim 23, Henderson discloses the method steps of: 
a) forming the loop with the band (5) placed around an extremity adjacent an injury to the extremity;
b) feeding the lead end (14) of the band (5) through the buckle (11); 
c) cinching the band (5)
d) rotating the windlass handle (7) which rotates and winds the windlass strap (6) (See Figures 3 & 4).
Furthermore, Henderson as modified by Rose discloses d) rotating the windlass handle (110, 111, 112, 113 & 114) which rotates the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3) and winds the windlass strap (140) (See Figures 1, 3, 4B, 4C & 4D) and 
e) retaining a portion of the windlass handle (110) within either the slot (122 or 124) or second slot (121 or 123) of the at least one windlass handle retainer (120).

Claim(s) 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0257767 A1) to Henderson in view of (U.S. Patent Publication Number 2011 / 0270299 A1) to Rose as applied to claim 14 above, and further in view of (U.S. Patent Publication Number 2019 / 0098872 to Kimmel.
Regarding claim 15, Henderson as modified by above lacks and does not explicitly disclose the buckle is selected from the groups consisting of screw closure type, clamp closure type, stitch closure type, tongue buckle type, double side type, reversible type, double ring type, auto-grip buckle type, military buckle type, clip buckle type, wresting buckle type, auto-lock buckle type, pin buckle type, flip closure buckle type, self-defense buckle type, automatic locking splice buckle type, military utility buckle type, automatic utility buckle type, webbing buckle type, clip-on buckle type, clip-latch buckle type, rigger’s belt type, and designer military buckle type.
Kimmel teaches webbing buckle type.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the webbing buckle type as taught by Kimmel with the strap of Henderson in order to provide a simple substitution. 

Regarding claim 16, Henderson as modified by Kimmel discloses the buckle is the webbing type buckle.

Claim(s) 3, 4, 5, 6, 7, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0257767 A1) to Henderson and (U.S. Patent Publication Number 2011 / 0270299 A1) to Rose as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2010 / 0057120 A1) to Kirkham.
Regarding claim 3, Henderson as modified by above lacks and does not explicitly disclose further comprising the cover strap selectively covering the windlass handle and the windlass strap.
Kirkham teaches the cover strap (106) selectively covering the windlass handle (108) and the windlass strap (110) (See Figures 2B & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the cover strap selectively covering the windlass handle and the windlass strap as taught by Kirkham with the support strap of Henderson in order to provide securing means to secure the tourniquet in place (See Paragraph 0027).

Regarding claim 4, Henderson as modified by Kirkham does not explicitly disclose the covers strap (106) and the windlass strap (110) are a unitary piece of material (See Figures 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the covers strap (106) and the windlass strap (110) are a unitary piece of material, since it has been held that forming in one piece an article which has formerly been formed in two pieces are put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 5, Henderson as modified by Rose et al., discloses the windlass handle (110) has the flat body capable of lying flush with the band (140) (See Figure 1).

Regarding claim 6, Henderson as modified by Kirkham discloses comprising at least one storage flap (i.e. Left  (106) in Figure 3B) foldable over the windlass handle (108) when the windlass handle (108) is flush with the band (100), the cover strap (i.e. Right (106) in Figure 3B) and the at least one storage flap (i.e. Left (106) in Figure 3B) securable to each other (i.e. via (107) in Figure 4) to cover the windlass handle (108) and the windlass strap (110) (See Figures 3B & 4).

Regarding claim 7, Henderson as modified by Kirkham discloses the cover strap (i.e. Right (106) in Figure 3B) and storage flap (i.e. Left (106) in Figure 3B) are securable to one another with hook and loop fasteners (See Figure 3).

Regarding claim 8, Henderson as modified by Rose discloses at least one windlass handle retainer (120) having the slot (122 & 124) for receiving the retaining portion of the flat body of the windlass handle (110, 111, 112, 113 & 114), and the windlass strap (140) and at least one windlass handle retainer (120) (See Figures 2B, 4D & 4E).
Furthermore, Henderson as modified by Kirkham discloses the cover strap (i.e. Right (106) in Figure 3B) and the at least one storage flap (i.e. Left (106) in Figure 3B) securable to one another to cover the windlass handle (108), the windlass strap (110) and the at least one storage flap (i.e. Left (106) in Figure 3B) securable to one another (i.e. via (107) in Figure 4) to cover the windlass handle (108).

Regarding claim 9, Henderson as modified by Rose et al., discloses wherein the at least one windlass handle (110) is formed of a flat body capable of lying flush with the band (140) (See Figures 1 & 4A).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0257767 A1) to Henderson and (U.S. Patent Publication Number 2011 / 0270299 A1) to Rose as applied to claim 1 above, and further in view of (U.S. Patent Number 8225973) to Bellinson
Regarding claim 18, Henderson discloses the support strap (2) comprising:  
5	a) the band (5) having the buckle end (11) and the lead end (14); 
b) the windlass strap (6) secured to the band (5) at the first position and the second position along a length of the band (5); and 
c) the windlass handle (7) being secured to the windlass strap (6) such that rotation of the windlass 10handle (7) rotates and winds the windlass strap (6) (See Figures 1 & 3).  
However, Henderson lacks and does not explicitly disclose the windlass bar.
Rose et al., teaches the windlass handle (110, 111, 112, 113 & 114) providing the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3), such that rotation of the windlass handle (110, 111, 112, 113 & 114) rotates the windlass bar (i.e. bar b/w (116 & 116’) & b/w (116’ & 118) in Figure 3) and winds the windlass strap (140) (See Figures 1, 3 & 4C).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the windlass bar as taught Rose with the support strap of Henderson in order to provide the appropriate amount of pressure and minimize any damage to the user or the garment (See Paragraphs 0098 & 0101).   
Furthermore, the combination is also obvious because it only involves a simple substitution of one known tourniquet bar for another to yield predictable results.
However, Henderson lacks and does not explicitly disclose the comfort pad located on the interior side of the band at the position opposite the windlass handle.
Bellinson teaches the comfort pad (31) located on the interior side of the band (10) (See Figure 3).
It would have been obvious to one having to one having ordinary skill in the art at the time the invention was effectively filed to make the comfort pad located on the interior side of the band as taught by Bellinson with the support strap of Henderson in order to provide added friction while increasing comfort (See Column 6, lines 46 – 51).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0257767 A1) to Henderson in view of (U.S. Patent Publication Number 2011 / 0270299 A1) to Rose as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2016 / 0150871 A1) to Favreau.
Regarding claim 19, Henderson as modified by above lacks and does not explicitly disclose the lanyard connection loop.
Favreau teaches the support strap (1) having the band (8) further comprising the lanyard connection loop (12) (See Figures 1, 2 & 3B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the lanyard connection loop as taught by Favreau with the support strap of Henderson in order to attach addition items.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0257767 A1) to Henderson in view of (U.S. Patent Publication Number 2011 / 0270299 A1) to Rose as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2011 / 0057003) to Wysocki.
Regarding claim 20, Henderson as modified by above lacks and does not explicitly disclose the stabilizer component (i.e. Surfboard Tether) attached to the support strap (2) (See Figure 48).
Wysocki teaches the stabilizer component (16) attached to the support strap (12) (See Figure 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the stabilizer component attached to the support strap as taught by Wysocki with the support strap of Henderson in order to reduce excess movement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 23 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Publication Number 2020 / 0015828 A1) to Johnson et al., discloses the support strap (110) comprising:  
5a) a band having a buckle end (138) and a lead end (i.e. Left End Portion of (110) in Figure 3); 
b) a windlass strap (115) secured to said band (110) at a first position and a second position along a length of the band (110); and 
c) a windlass handle (125) providing a windlass bar (See Figure 3), said windlass handle (125) being secured to said windlass strap (115) at said windlass bar (See Figure 3), such that rotation of said windlass 10handle (115) rotates said windlass bar and winds said windlass strap (110) (See Figures 1 & 3).  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734